DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHAO et al (CN 108469697 A).
As to claim 1: Shao discloses a display device (Fig. 6, “a display device 10” Abstract) comprising: 
a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels (Fig. 6, “a display area” including “a plurality of pixels 102” and “a plurality of scan lines 611-612” connected to the plurality of pixels; ¶0115-0130); and 
a driving circuit portion which generates a compensation data voltage which compensates for a difference in length between the plurality of scan lines such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in a first area, based on start scan line information indicating a start of the first area including scan lines of the plurality of scan lines, and end scan line information indicating an end of the first area (Fig. 6, “a driving circuit portion 620” which generates a compensation data voltage which compensates for a difference in length between the plurality of scan lines such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in a first area, based on start scan line information indicating a start of the first area including scan lines of the plurality of scan lines, and end scan line information indicating an end of the first area; ¶0115-0129).  
As to claim 2: Shao discloses a length of the scan lines included in the first area is relatively long compared to a length of a scan line of the plurality of scan lines disposed in a second area excluding the first area in the display area (Fig. 6 shows a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAO et al (CN 108469697 A) as applied to claim 1 above, and further in view of Kumagai et al (US 2007/0002188 A1).
As to claim 3: Shao discloses the driving circuit portion includes: OPP20203294USPage 2 of 24a data generator which generates the compensation data voltage (Fig. 6, “a data generator 620” which generates the compensation data voltage; ¶0126).  
Shao discloses a gate driver includes the start scan line information and the end scan line information (Fig. 6, “a gate driver 610” includes the start scan line information and the end scan line information). Shao does not expressly disclose a register including the start scan line information and the end scan line information. However, Kumagai teaches a display device comprises a gate driving circuit comprises a register (Figs. 7, 8B, 12, “a display device 10” comprises “a gate driver 70” including “a shift register 72-76”; Abstract, ¶0247, 0261). It would have been obvious to a person of 
As to claim 4: Shao discloses the driving circuit portion inputs a general data voltage to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated by increasing or decreasing the general data voltage corresponding to the image signal to the pixel disposed in the first area (Fig. 6, the driving circuit portion inputs a general data voltage to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated by increasing or decreasing the general data voltage corresponding to the image signal to the pixel disposed in the first area; ¶0115-0129).
Shao does not expressly disclose the driving circuit portion receives an image signal. However, Kumagai teaches a display device comprises a driving circuit portion receives an image signal from a memory (Fig. 7, “a display device 10”comprises “a driving circuit portion 50” receives an image signal from “a memory 22”; Abstract, ¶0243). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shao to implement a memory into the driving circuit portion, such that the driving circuit portion receives an image signal, and inputs a general data voltage corresponding to the image signal to a pixel of the .

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAO et al (CN 108469697 A) as applied to claim 1 above, and further in view of SHEPELEV et al (US 2019/0278967 A1).
As to claim 5: Shao discloses the driving circuit portion inputs a general data voltage to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated to the pixel disposed in the first area (Shao: Fig. 6, the driving circuit portion inputs a general data voltage to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated to the pixel disposed in the first area; 0115-0129).
Shao does not expressly disclose the driving circuit portion inputs a general data voltage generated according to a reference gamma curve. However, Shepelev teaches a display device comprises a driving circuit portion inputs a general data voltage generated according to a reference gamma curve (Figs. 2, 7, a display device comprises “a driving circuit portion 114” inputs a general data voltage generated 
As to claim 6: Shao discloses the driving circuit portion inputs a general data voltage generated to a pixel of the plurality of pixels disposed in a second area of the display area excluding the first area, and inputs the compensation data voltage generated to the pixel disposed in the first area (Fig. 6, the driving circuit portion inputs a general data voltage generated to a pixel of the plurality of pixels disposed in a second area of the display area excluding the first area, and inputs the compensation data voltage generated to the pixel disposed in the first area; 0115-0129).
Shao does not expressly disclose the driving circuit portion inputs a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray to a pixel of the plurality of pixels. However, Shepelev teaches a display device comprises a driving circuit portion inputs a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray level to a pixel of a plurality of pixels (Figs. 2, 7, a display device .  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAO et al (CN 108469697 A) as applied to claim 1 above, and further in view of Kumagai et al (US 2007/002188 A1).
As to claim 7: Shao does not expressly disclose the driving circuit portion includes: a first input bump group which indicates the start scan line information; and a second input bump group which indicates the end scan line information, and the first input bump group and the second input bump group include a predetermined number of input bumps, while one of a ground voltage and a power source voltage is inputted to . 

Claim(s) 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of SHAO et al (CN 108469697 A).
As to claim 8: Kumagai discloses a driving apparatus for a display device (Figs. 1-7, a driving apparatus for “a display device 10”; Abstract; ¶0243), comprising: 
an input bump portion which receives an image signal (Fig. 1A; an input bump portion which receives an image signal; ¶0209-0213); 
a data generator which generates a data voltage based on the image signal (Fig. 1A, “a data generator 50/DB” which generates a data voltage based on the image signal; ¶0209-0213); 
an output bump portion which transmits the data voltage to a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels (Figs. 1A, 7, 11-15, an output bump portion which transmits the data voltage to a display area including a plurality of pixels and “a plurality of scan lines S1-Sn” connected to the plurality of pixels; ¶0209-0213, 0243); and
a scan driver comprises OPP20203294USPage 4 of 24a register (Figs. 7, 8B, 12, “a scan driver 50” comprises “a register 72, 76”).
Kumagai does not expressly disclose the register including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area. However, Shao teaches a display device comprise a scan driver including start scan line information 
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art Kumagai and Shao further disclose claim limitation of the data generator increases or decreases a general data voltage corresponding to the image signal and generates a compensation data voltage such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines (Fig. 7, “a data generator 50” for generating data voltage corresponding to the image signal; Shao: Fig. 6, a data generator increases or decreases a general data voltage corresponding to the image signal and generates a compensation data voltage such 
As to claim 12: Kumagai discloses a driving apparatus for a display device (Fig. 7, a driving apparatus for “a display device 10”; Abstract, ¶0243), comprising: 
an input bump portion which receives an image signal (Fig. 1A; an input bump portion which receives an image signal; ¶0209-0213); 
a data generator which generates a data voltage based on the image signal (Fig. 1A, “a data generator 50/DB” which generates a data voltage based on the image signal; ¶0209-0213); and 
an output bump portion which transmits the data voltage to a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels, wherein the input bump portion includes: Reply to NFOA of October 20, 2021 a first input bump group including a predetermined number of input bumps of a plurality of input bumps which together indicate start scan line information indicating a start of a first area including scan lines of the plurality of scan lines (Figs. 11-15, “an output bump portion C3” which transmits the data voltage to a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels, wherein the input bump portion includes: Reply to NFOA of October 20, 2021 a first input bump group including a predetermined number of input bumps of a plurality of input bumps which together indicate start scan line information indicating a start of a first area including scan lines of the plurality of scan lines from “a first scan driver SB1”; ¶0270-0275); and a second input bump group including a predetermined number of input 
Kumagai does not expressly disclose the scan lines are connected to the second scan driver indicating end scan line information indicating an end of the first area. However, Shao teaches a display device comprise a scan driver including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area (Fig. 6, a display device comprise “a scan driver 610” including start scan line information indicating a start of a first area including scan lines 612 of “a plurality of scan lines 611-612 and end scan line information indicating an end of the first area; ¶0115-0129). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai to have the scan driver for storing scan line information, such that the second input bump group including a predetermined number of input bumps of the plurality of input bumps which together indicate end scan line information indicating an end of the first display area as taught by Shao. The motivation would have been in order to provide a special display area with a separate space for load compensation, resulting in irregular screen frame is widened and whole screen ratio becomes smaller problem, to provide a display panel and a display device (Shao: ¶0005).


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of SHAO et al (CN 108469697 A), as applied to claim 8 above, and further in view of SHEPELEV et al (US 2019/0278967 A1).
As to claim 10: Kumagai and Shao further disclose the data generator generates a compensation data voltage for generating a general data voltage corresponding to the image signal to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines (Kumagai: Fig. 7, ¶0246; Shao: Fig. 6, ¶0115-0129). 
Kumagai and Shao do not expressly disclose a reference gamma curve. However, Shepelev teaches a display device comprises a driving circuit portion inputs a general data voltage generated according to a reference gamma curve (Figs. 2, 7, a display device comprises “a driving circuit portion 114” inputs a general data voltage generated according to a reference gamma curve which is generated by “a gamma circuit 213”; ¶0025-0028, 0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai and Shao to implement a gamma circuit into the driving circuit portion, such that the data generator generates a compensation data voltage according to a reference gamma curve for generating a general data voltage corresponding to the image signal such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a different in length between the plurality of scan lines as taught Shepelev. The motivation would have been 
As to claim 11: Kumagai and Shao further disclose the data generator generates a general data voltage corresponding to the image signal with respect to a gray such that the general data voltage is inputted to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and the data generator generates a compensation data voltage to input the compensation data voltage to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines (Kumagai: Fig. 7, ¶0246; Shao: Fig. 6, ¶0115-0129). 
Kumagai and Shao do not expressly disclose the data generator generates a general data voltage corresponding to the image signal according to a reference voltage curve representing a data voltage with respect to a gray to a pixel of the plurality of pixels. However, Shepelev teaches a display device comprises a data generator generates a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray level to a pixel of a plurality of pixels (Figs. 2, 7, a display device comprises “a data generator 216” generates a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray level to “a pixel of a plurality pixels 204”; ¶0025-0028, 0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai and Shao to implement a greyscale voltage circuit into as a data generator into the driving circuit portion, such that the data generator generates a general data voltage corresponding to the image signal .  

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of SHAO et al (CN 108469697 A), as applied to claim 12 above, and further in view of Choi (US 2014/0022229 A1).
As to claim 13: Kumagai and Shao do not expressly disclose the predetermined number of the input bumps included in the first input bump group corresponds to a number of bits of the start scan line information, and the predetermined number of the input bumps included in the second input bump group corresponds to a number of bits of the end scan line information. However, Choi teaches a display device comprises a scan driver including a bit register consists of a total of 32 bits (Figs. 1, 3-5, “a display device 100” comprises “a scan driver 140/145” including “a bit register 146” consists of a total of 32 bits; ¶0054-0061). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai and Shao to implement a bit register into the scan driver, such that the predetermined 
As to claim 14: Kumagai discloses wherein one of a ground voltage and a power source voltage is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group, and the start scan line information and the end scan line information are indicated with the ground voltage and the power source voltage (Figs. 14-15 shows one of “a ground voltage VSS” and “a power source voltage VDD” is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group, and the start scan line information and the end scan line information are indicated with the ground voltage and the power source voltage; ¶0280-0287).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAO et al (CN 108469697 A) in view of XIONG et al (CN 105096875 A).
As to claim 15: Shao discloses a driving method of a display device (Fig. 6, a driving method of “a display device 10”; Abstract, claim 5), comprising:
receiving an image signal for displaying an image in a display area (Fig. 6, the display panel receiving an image signal for displaying an image in a display area);

converting an image signal corresponding to the first scan section among the image signals into first group data (Fig. 6, converting an image signal corresponding to the first scan section among the image signals into first group data; ¶0115-0129); 
converting an image signal corresponding to a second scan section excluding the first scan section in the display area into second group data (Fig. 6, converting an image signal corresponding to a second scan section excluding the first scan section in the display area into second group data; ¶0115-0129); 
inputting the first group data to a plurality of pixels included in the first scan section while a scan signal of a gate-on voltage is applied to a scan line included in the first scan section (Fig. 6, inputting the first group data to a plurality of pixels included in the first scan section while a scan signal of a gate-on voltage is applied to a scan line included in the first scan section; ¶0115-0129); and 
inputting the second group data to a plurality of pixels included in the second scan section while a scan signal of a gate-on voltage is applied to a scan line included in the second scan section (Fig. 6, inputting the second group data to a plurality of pixels included in the second scan section while a scan signal of a gate-on voltage is applied to a scan line included in the second scan section; ¶0115-0129), 
wherein the first group data and the second group data include different data voltages (Fig. 6, the first group data and the second group data include different data voltages; ¶0115-0129).

As to claim 16: Shao discloses in the display area, a length of the scan line included in the first scan section and a length of the scan line included in the second scan section are different from each other (Fig. 6 shows a length of the scan line 611 included in the first scan section and a length of the scan line 621 included in the second scan section are different from each other).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAO et al (CN 108469697 A) in view of XIONG et al (CN 105096875 A), as applied to claim 15 above, and further in view of Kumagai et al (US 2007/002188 A1).
As to claim 17: Shao discloses the checking the first scan section includes: checking the first scan section from a scan driver including start scan line information indicating a start of the first scan section and end scan line information indicating an end of the first scan section (Fig. 6, the checking the first scan section includes: checking the first scan section from a scan driver including start scan line information indicating a start of the first scan section and end scan line information indicating an end of the first scan section; ¶0115-0129).
Shao and Xiong do not expressly disclose the scan driver includes a register. However, Kumagai teaches a display device comprises a gate driving circuit comprises a register (Figs. 7, 8B, 12, “a display device 10” comprises “a gate driver 70” including “a shift register 72-76”; Abstract, ¶0247, 0261). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shao and Xiong to implement a register into the gate driver, such that the checking the first scan section includes: checking the first scan section from a register including start scan line information indicating a start of the first scan section and end scan line information indicating an end of the first scan section as taught by Kumagai. The motivation would have been in order to have one of the circuit blocks on both ends of the first to Nth circuit blocks being a scan driver block for driving a scan line (Kumagai: ¶0005).
As to claim 18: Shao and Xiong do not expressly disclose the checking the first scan section includes: checking start scan line information and end scan line information indicated by a ground voltage and a power source voltage inputted to a first input bump group and a second input bump group which include a predetermined 
As to claim 19: Shao discloses the first group data includes a compensation data voltage compensated by increasing or decreasing a general data voltage corresponding to the image signal, and the second group data includes the general data voltage corresponding to the image signal (Fig. 6, the first group data includes a compensation data voltage compensated by increasing or decreasing a general data voltage corresponding to the image signal, and the second group data includes the general data voltage corresponding to the image signal; ¶0115-0129).  
As to claim 20: Shao discloses the first group data includes a general data voltage corresponding to the image signal, and the second group data includes a compensation data voltage compensated by increasing or decreasing the general data voltage corresponding to the image signal (Fig. 6, the first group data includes a general data voltage corresponding to the image signal, and the second group data includes a compensation data voltage compensated by increasing or decreasing the general data voltage corresponding to the image signal; ¶0115-0129).

Response to Arguments
Applicant’s arguments, filed on January 19, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHAO et al (CN 108469697 A), Kumagai et al (US 2007/002188 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693